         21-10630-tmd Doc#21 Filed 09/03/21 Entered 09/03/21 09:54:00 Main Document Pg 1 of 2


      Fill in this information to identify the case:

                  WC 717 N Harwood Property LLC
      Debtor name __________________________________________________________________
                                              Western
      United States Bankruptcy Court for the: ______________________             Texas
                                                                     District of _________

      Case number (If known):
                                21-10630
                                _________________________
                                                                              (State)
                                                                                                                                            Check if this is an
                                                                                                                                                amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                    12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional           unliquidated,   total claim amount and deduction for value of
                                                                             services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                    Total claim, if    Deduction for       Unsecured
                                                                                                                    partially          value of            claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff

1      COLLIERS INTERNATIONAL                28158 Network Place                                                                                           $279,973.52
       HOLDINGS (USA) INC                    Chicago, IL 60673-1281
                                                                                 Trade



2     Universal Protection Service LP       PO Box 828854                                                                                                 $143,505.33
                                            Philadelphia, PA 19182-8854
                                                                                  Trade



3     Asurity Mortgage Group, LLC           717 North Harwood                                                                                              $123,367.73
                                            Suite 1600                         Tenant
                                            Dallas, TX 75201                   Improvement


4     TK ELEVATOR CORPORATION               PO Box 3796                                                                                                    $123,091.71
                                            Carol Stream, IL 60132-3796
                                                                                        Trade



5     RTC Waterproofing & Glass Inc 1433 Crescent Drive                                                                                                    $86,584.43
                                    Carrollton, TX 75006                                Trade



6     Hudson Energy Corp                    PO Box 731137                                                                                                  $72,659.79
                                            Dallas, TX 75373-1137
                                                                                   Utilities



7     Captivate LLC                         900 Chelmsford Street                                                                                           $70,105.76
                                            Suite 3101
                                            Lowell, MA 01851                        Trade



8     City of Dallas Water Utilities        City Hall, 2D South                                                                                             $63,901.4
                                            Dallas, TX 75277
                                                                                        Utilities




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 1
         21-10630-tmd Doc#21 Filed 09/03/21 Entered 09/03/21 09:54:00 Main Document Pg 2 of 2


    Debtor        WC 717 N Harwood Property LLC
                 _______________________________________________________
                                                                                                                     21-10630
                                                                                                 Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor       (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                         debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional           unliquidated,   total claim amount and deduction for value of
                                                                           services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

9     Promise Total Services, Inc.         PO Box 29789                                                                                                  $33,553.21
                                           Dallas, TX 75229-9789
                                                                                 Trade



10 Mid America Metals                      PO Box 860                                                                                                     $30,297.33
                                           Ozark, MO 65721-0860
                                                                                  Trade



11 McCall Parkhurst and Horton LLP         717 North Harwood                                                                                              $30,223.00
                                           Suites 525 and 900                  Tenant
                                           Dallas, TX 75201
                                                                               Improvement


12 4-L Engineering Company Inc             420 N Dorothy Drive                                                                                            $28,213.87
                                           Richardson, TX 75081                  Trade



13 Nalco Company                           PO Box 730005                                                                                                  $25,176.16
                                           Dallas, TX 75373-0005
                                                                                  Trade



14 Universal Thrive Technologies LLC       1815 E Wilshire Avenue                                                                                         $25,033.99
                                           Suite 910
                                           Santa Ana, CA 92705                    Trade



15 Mitec                                   2445 Meadowbrook Parkway                                                                                      $23,962.9
                                           Duluth, GA 30096
                                                                                  Trade


16 APS BUILDING SERVICES                   PO Box 40447                                                                                                   $12,147.75
                                           Houston, TX 77240                     Trade



17 Texas AirSystems LLC                    6029 West Campus Circle Drive                                                                                  $11,446.36
                                           Suite 100
                                           Irving, TX 75063                      Trade



18 TRI-TEX CONSTRUCTION INC                403 International Parkway                                                                                     $10,800.00
                                           Suite 500                             Trade
                                           Richardson, TX 75081


19    Downtown Dallas Inc                  Bank of America Plaza                                                                                          $10,000.00
                                           Suite 7100
                                           901 Main St.                          Trade
                                           Dallas, TX 75202

20 ALLIED UNIVERSAL                         3440 Sojourn Drive
                                                                                                                                                          $9,673.44
      TECHNOLOGY SRVCS                      Suite 220
                                                                                  Trade
                                            Carrolton, TX 75006




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 2
